Citation Nr: 1200181	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 1979, to November 30, 1979, from January 22, 1991, to June 18, 1991, and from May 13, 2006, to September 26, 2007, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, Regional Office (RO).  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the RO originally adjudicated the issue as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include adjustment disorder and major depressive disorder (MDD). The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO; a transcript of the hearing has been associated with the claims folder.  Thereafter, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, a right knee disorder, and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral pes planus with plantar fasciitis is etiologically related to his military service.


CONCLUSION OF LAW

Bilateral pes planus with plantar fasciitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for pes planus with plantar fasciitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his December 2010 Board hearing and in documents of record, the Veteran contends that, during his tour of duty in Iraq from May 2006 to September 2007, he began to experience pain in his feet as a result of performing daily activities in desert boots.  He alleges that he continues to experience difficulties with his feet and, therefore, service connection for pes planus with plantar fasciitis is warranted.

The Veteran's service treatment records reflect, at a periodic examination for the Reserves in August 1984, bilateral pes planus was noted on clinical evaluation.  On an August 2007 post-deployment health assessment, the Veteran reported experiencing numbness or tingling in the hands or feet.  At such time, he also indicated that he experienced right foot pain.  

Post-service VA treatment records reflect that an October 2007 X-ray revealed an impression of pes planus of the right foot.  At such time, the Veteran complained of right foot pain with weight-bearing.  A February 2008 record reflects complaints of foot pain for the prior six to seven months that was worse with boots, weight-bearing, and walking.  In March 2008, the Veteran related pain in the right arch that had been present ever since he was overseas serving in Iraq.  After conducting a physical examination, plantar fasciitis and overpronation were diagnosed.  An October 2008 record reflects complaints of bilateral foot pain associated with overpronation.  In December 2008, the Veteran was seen for follow up of over pronation of the right and left foot with resultant pain.  A March 2009 record reveals continued complaints of bilateral foot pain with a foot structure described as overpronation.

At a November 2008 VA examination, bilateral pes planus and plantar fasciitis were diagnosed.  A March 2009 VA opinion reflects that the Veteran had documented pes planus as far back as August 1984 and his only complaints at separation were numbness and tingling of the feet on a post-deployment screening.  The examiner opined that the Veteran's recent complaint of numbness and tingling in the feet post-deployment is not related to his in-service diagnosis of pes planus with plantar fasciitis as the described symptoms were not compatible with such diagnosis.  However, in April 2009, the VA examiner again noted that the Veteran had flat feet diagnosed as far back as 1984 with symptoms of numbness and tingling.  He indicated that, while symptoms of flat feet often very, it seemed that numbness and tingling would be in the category of nonspecific symptoms related to pes planus in the Veteran.  The examiner concluded that it was his opinion that it is as likely as not that the Veteran's diagnosed bilateral pes planus with plantar fasciitis is related to his diagnosis of pes planus and the report of a history of foot pain, numbness, and tingling that was previously noted during his military service. 

Therefore, based on the VA examiner's opinion relating the Veteran's currently diagnosed bilateral pes planus with plantar fasciitis to his military service as well as his documented complaints of continuous symptomatology since his return from Iraq in August 2007, the Board resolves all reasonable doubt in his favor and finds that service connection for bilateral pes planus with plantar fasciitis is warranted.


ORDER

Service connection for bilateral pes planus with plantar fasciitis is granted.



REMAND

With respect to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially notes that the record currently reflects that the Veteran had three periods of active duty, August 1979 to November 1979, January 1991 to June 1991, and May 2006 to September 2007.  However, a January 2010 VA treatment record reflects that the Veteran returned in December 2009 from Iraq, which suggests that he has a fourth period of active duty that has not yet been verified and, moreover, records from such period are not contained in the claims file.  Therefore, while on remand, the Veteran's fourth period of active duty should be verified and all outstanding service treatment and personnel records pertaining to such service should be obtained.

The Board further finds that a remand is necessary to obtain outstanding treatment records.  In this regard, the Veteran testified that he received treatment at the VA facilities located in North Little Rock and Little Rock, Arkansas, for his disorders on appeal.  Additionally, he further indicated that he is seen at the Vet Center in Little Rock for his acquired psychiatric disorder.  Therefore, while on remand, any outstanding records from such facilities should be obtained for consideration in the Veteran's appeal. 

Furthermore, the Board finds that the Veteran should be afforded additional VA examinations in light of his testimony at his December 2010 hearing and as a result of additional evidence associated with the file subsequent to such hearing.  In this regard, as relevant to his claim for service connection for an acquired psychiatric disorder, the Board observes that at a November 2008 VA examination, the examiner indicated that no Axis I psychiatric diagnosis, to include PTSD, was warranted, although he stated that he believed the Veteran might have a mild adjustment disorder.  The examiner specifically indicated that the Veteran did not meet the criteria for PTSD symptomatology.  However, the Veteran has subsequently submitted a November 2010 Vet Center record diagnosing both PTSD and MDD.  Such record raises the possibility that the Veteran may have an acquired psychiatric disorder and that the condition may be related to his military service.  Further, the Veteran has provided a competent account of his general fear of hostile military activity and a March 2009 report from the U.S. Army and Joint Services Research and Records Center has confirmed that, when he was attached to the 217th Transportation Company, the unit was subject to multiple improvised explosive device (IED) attacks, sufficiently confirming these claimed stressors.  Given the foregoing, the Board finds that remand is required to supplement the record with additional medical examination and opinion, as to make a fully informed evaluation of the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Regarding the respective VA examination reports and supplemental VA examination reports, dated in November 2008, March 2009 and April 2009, provided in connection with the Veteran's right knee disorder and bilateral shin splints, the Board finds these reports are inadequate for adjudication purposes.  Importantly, the VA opinions rely largely, if not entirely, on the medical records, or the lack thereof, and fail to adequately consider the Veteran's competent account of in- and post-service symptomatology, to include continuity of symptomatology since separation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Accordingly, the Board is without discretion and must remand the claim to provide the Veteran an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the Veteran's alleged bilateral shin splints, the Board observes that the November 2008 VA examination report appears to diagnose the Veteran with bilateral shin splints, without an adequate etiological opinion, and the March 2009 supplemental VA examination report states the condition was resolving and not clinically present.  The Board finds these apparent inconsistencies without medical explanation raises the possibility that the claimed condition may have been present during the pendency of the present appeal and, if such is the case, an adequate etiological opinion must be provided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Moreover, VA treatment records reflect that, in October 2008, the Veteran reported much pain in the legs when running and identified the anterior compartment.   In December 2008, he indicated that he had pain in the right leg.  Likewise, at his December 2010 Board hearing, the Veteran testified that experienced current symptoms of pain when he stretches or exercises, to include shooting and vibrating pain, and a pulling sensation.  Therefore, the Board finds that a new examination is necessary so as to determine the current nature and etiology of the Veteran's claimed bilateral shin splints, or persistent or recurrent symptoms of such disability.

The Veteran was also examined in November 2008,in connection with his right knee claim and relevant radiological findings revealed a possible abnormality associated with Osgood-Schlatter's disease.  However, the record does not reflect any additional testing and/or examination to definitively ascertain whether the Veteran has a current right knee disability, in spite of him providing a competent account of right knee symptomatology.  Specifically, at his Board hearing, the Veteran testified to pain, popping, and stiffness in his right knee as well as the presence of a knot.  See Jandreau, supra.  Moreover, no opinion regarding whether such disorder, if present, is related to the Veteran's October 2006 diagnosis of prepatellar bursitis of the right knee.  In light of the foregoing, the Board finds a remand for additional VA examination so as to determine the current nature and etiology of the Veteran's claimed right knee disorder, or persistent or recurrent symptoms of such disability, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate efforts to verify whether the Veteran served on a fourth period of active duty, possibly ending in December 2009, and, if so,  all outstanding service treatment and personnel records pertaining to such service should be obtained from any appropriate facility, to include the National Personnel Records Center, the Records Management Center, and/or the Veteran's current Reserve unit.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The AMC/RO should obtain all outstanding treatment records from the North Little Rock Vet Center dated from April 2010 to the present and the North Little Rock and Little Rock VA Medical Centers dated from October 2007 to the present that are not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims folder, the Veteran should be afforded appropriate VA examination to determine the current nature and etiology of his claimed right knee disorder and bilateral shin splints.  The claims folder, to include this Remand, must be made available to and be reviewed by the examiner.  The examiner should record the full history of the disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  

The examiner should identify all current diagnoses of the right knee and the shins, or persistent or recurrent symptoms of such disabilities.  In this regard, he or she should comment upon November 2008 X-ray of the Veteran's right knee that revealed a well corticated bony fragment at the greater tuberosity of the tibia that was noted to be a normal variant versus related to a history of Osgood-Schlatter's disease.  Additionally, the examiner should consider the Veteran's testimony regarding pain, popping, and stiffness in his right knee as well as the presence of a knot.  Pertinent to the Veteran's alleged shin splints, he or she should consider VA treatment records showing complaints of leg pain and the Veteran's testimony regarding current symptoms of pain when he stretches or exercises, to include shooting and vibrating pain, and a pulling sensation.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed right knee disorder, or persistent or recurrent symptoms of such disability, is related to the Veteran's military service, to include his October 2006 diagnosis of prepatellar bursitis of the right knee.

The examiner should also offer an opinion as to whether it is at least as likely as not that any currently diagnosed shin splints, or persistent or recurrent symptoms of such disability, is related to the Veteran's military service, to include his October 2006 diagnosis of shin splints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed right knee disorder and bilateral shin splints, and the continuity of symptomatology. The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised that the Veteran's stressor involving IED explosions and incoming mortar fire during his time in Iraq May 2006 to August 2007 is considered verified as such is related to the Veteran's fear of hostile military or terrorist activity and is consistent with his service in Iraq.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the November 2010 Vet Center report and the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


